      Case 1:16-cv-09517-LAK-KHP Document 191 Filed 02/20/19 Page 1 of 2

                    BROOK   &   ASSOCIATES,   PLLC 
                          NEW   YORK   |   N E W   J E R S E Y   |   WASHINGTON   DC 

BRIAN C. BROOK                                                                          100   CHURCH   STREET 
BRIAN@BROOK‐LAW.COM                                                                     FLOOR   8 
                                                                                        NEW   YORK,   NY   10007 
                                                                                        TEL:   (212)   256‐1957 
 

                                                            February 20, 2019

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Plaintiffs’ Response to Defendants’ February 1, 2019 Letter

Dear Judge Parker,

I write on behalf of Plaintiffs in the above-named matter, in advance of tomorrow’s
February 21 conference call, to respond to Defendants’ request to file a motion to
compel Dan Kleeberg to answer questions about a conversation he had with Mark
Stein, his brother-in-law who is also a litigator.

First, the proposed motion would be wasteful considering the complete lack of any
perceptible relevance to that conversation. Defendants want to know what Mr.
Stein said in response to a request for his legal opinion on the main transaction at
issue in this case. Mr. Stein’s opinion of the transaction or the merits of filing suit is
utterly irrelevant to any of the issues in this case. For that reason alone, this
motion request should be denied.

Second, although Mr. Stein was not formally retained, Mr. Kleeberg testified that
he wanted to see if Mr. Stein “had any inclination” relating the 2012 Metro Transfer
to Alexbay. Depo. Tr. 176:18-19. Colin Ramsey did not ask Mr. Kleeberg what he
meant by that, but rather went straight for Mr. Stein’s response. Id. at 176:20-21.
In response to my objection on privilege grounds, Mr. Ramsey still did not ask Mr.
Kleeberg more about the purpose of his inquiry of Mr. Stein; only (1) whether Mr.
Stein was “retain[ed]” and (2) whether they were brothers-in-law when they spoke.
See id. at 188:7-8 (“So you were asking him brother-in-law to brother-in-law?”).


                                       WWW.BROOK‐LAW.COM 
      Case 1:16-cv-09517-LAK-KHP Document 191 Filed 02/20/19 Page 2 of 2
February 20, 2019                                              BROOK & ASSOCIATES
Page 2

Because I knew that Mr. Ramsey was trying to insinuate something more from his
“brother-in-law” question, even though the question literally required Mr. Kleeberg
to answer “yes,” I objected to it. Id. at 177:9. Mr. Ramsey did not rephrase the
question and did not go back to find out what was necessary even after I explained
to him on the record that he had failed to ask the necessary questions and I
obviously was going to permit Mr. Kleeberg to answer questions about the purpose
of his discussion with Mr. Stein. Id. at 177:19-178:8. Even after Mr. Kleeberg
corrected Mr. Ramsey’s mischaracterization of his testimony, id. at 178:7-8 (“I did
not say that I wasn’t seeking legal advice.”), Mr. Ramsey still avoided asking the
question. Despite avoiding the question, in their letter to this Court, they
mischaracterize the testimony as “simply discussing a family business matter with
his brother-in-law, who happens to be an attorney.” ECF No. 176 at 2.

Nor did Mr. Ramsey ask whether Mr. Kleeberg was considering retaining Mr.
Stein—to see his “inclination” to taking on the case. This omission is important
because communications with prospective counsel are nonetheless privileged. See
Rose Ocko Foundation v Liebovitz, 547 N.Y.S.2d 89, 90 (N.Y.A.D. 2 Dept. 1989) (“It
is also well established that the fiduciary relationship existing between lawyer and
client extends to a preliminary consultation by a prospective client with a view
toward retention of the lawyer, even where actual employment does not arise.”).

Finally, the irony of Defendants’ position on privilege here should not go unnoticed.
They avoided the key questions and resorted to distorting the testimony because
they knew very well that a six-factor test applied and that “[n]o special formality is
required to demonstrate the establishment of [an attorney-client] relationship.”
Defs. Opp’n to 2d Mot. to Compel at 11, ECF. No. 144 (“The formation of an
attorney-client relationship hinges upon the client’s [reasonable] belief that he is
consulting in a lawyer in that capacity and his manifested intention to seek
professional legal advice.”) (quoting Merck Eprova AG v. ProThera, Inc., 670
F.Supp.2d 201, 210 (S.D.N.Y. 2009)) (alteration in Merck).

Plaintiffs thank the Court for its continued attention to this matter.

                                              Respectfully submitted,



                                                                    .
                                              Brian C. Brook
cc:    All counsel of record
